Bloom, J. (dissenting in part).
We are all in agreement that the determination of the commissioner of social services rendered after a fair hering must be set aside. The sole issue which separates us is whether the question of limited recoupment of $536.80 should be remanded for a further hearing. I am of the opinion that such further hearing is required. 18 NYCRR 348.4 and 352.31 set forth the right to recoupment and the circumstances under which it may be sought. Under 18 NYCRR 352.31 (d) (2), recoupment is warranted where overpayments are the result of a "recipient’s willful withholding of information concerning his income, resources, or other circumstances which may have affected the amount of the public assistance payment”. Under 18 NYCRR 352.31 (d) (3) (i), the department must, as a condition to seeking recoupment, notify recipients periodically "in the form required by the department and not less frequently than semiannually, that (a) they must report changes in income, resources and other circumstances which may affect the amount of the public assistance grant to the local social services agency within 10 days after each change”. It is undisputed that here petitioner received notice of her obligation to report with each check transmitted to her and that she failed so to report. The problem involved arises by reason of a possible language barrier. Petitioner testified at the fair hearing through a Chinese interpreter. Whether she understood English sufficiently to warrant a finding that she knew and understood her obligation to report remains open to question. Thus, in the circumstances here involved, mere failure to report does not establish that petitioner willfully withheld information which she was required to report (Matter of Scott v Blum, 73 AD2d 512; Thomas v D’Elia, 48 AD2d 868). Although the decision of the commissioner concludes that the petitioner willfully withheld information as to her resources which she was required to report to the department, the finding essential to the conclusion is missing. Accordingly, I would remand the proceeding to the department with instructions to hold such further hearing as may be necessary to determine whether petitioner *734knew and understood that she was required to report the retroactive payment of supplementary Social Security benefits.